Citation Nr: 0116546	
Decision Date: 06/18/01    Archive Date: 06/26/01	

DOCKET NO.  91-54 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for rheumatoid 
arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1944.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1988 rating decision 
from the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board has remanded 
this case to the RO in May 1991, June 1994, June 1995, and 
October 1997.


FINDINGS OF FACT

1.  The VA has fulfilled the duty to assist the veteran in 
development of all facts pertinent to this claim under both 
the old and new criteria.  In addition, all relevant evidence 
necessary for an equitable disposition of this issue has been 
obtained. 

2.  The veteran's service-connected rheumatoid arthritis is 
not currently active and there are no associated chronic 
residuals found.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.17a, 
Diagnostic Codes 5002 and 5003 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was discharged from active service on 
recommendation of a board of medical officers meeting in 
October 1944 due to chronic, moderately severe, non-
suppurative and non-venereal arthritis, affecting both 
wrists, the left ankle, the right shoulder, both knees, the 
proximal phalangeal joints of the first, second and third 
fingers of the right hand, and the first interphalangeal 
joint of the middle finger of the left hand.  By rating 
decision dated in December 1944, the RO established service 
connection for this disability. 

In October 1988, the veteran testified before a hearing 
officer at the RO.  The veteran stated that when he gets up 
his joints are stiff and his ankle is swollen.  He complained 
of red spots and stiffness that lasts for several hours.  He 
was treated with Cortisone shots during episodes of pain.  
However, he denied recent Cortisone therapy.  He stated that 
his left side was the most painful, and then stated that due 
to his cardiac disorder the only medication he could use was 
Tylenol and ointments.  He admitted to momentary relief and 
stated that he used a heating pad on almost a daily basis.  
He reported swelling four to five times a week.  The veteran 
also indicated that his neck made noises and that his jaw 
swells.  He also stated that he had been working until 
November 1987 when he had a cardiac arrest.  The veteran 
indicated a noticeable change in temperature of his joints 
three or four times a week. 

VA outpatient records dated on various occasions in 1990 show 
that the veteran's complaints included neck pain, right arm 
numbness, pain and swelling in his right ankle, painful 
shoulder motion, back pain and headaches.  An April 1990 
record includes a diagnosis of probable cervical spondylosis.  
The veteran complained of pain in the neck, elbows, 
shoulders, and back.  In November 1990, the veteran also 
complained of painful fingers in both hands and pain in the 
neck, arms and lumbar spine.   He had a good range of motion 
of the neck, back and upper extremities.  A December 1990 
record included a notation of a poor bilateral handgrip.  The 
veteran was also complaining of knee and back pain.

In June 1990, x-rays studies revealed a mild spur formation 
at the level of the intercondylar spines and patellar poles, 
tendinous insertion calcification at the level of the 
patellar poles, and evidence of moderate to severe 
degenerative changes with narrowing of the neural foramina, 
bilaterally, most pronounced at the C6 to C7 levels.  X-rays 
in October 1990 of the lumbar spine and right wrist were 
interpreted as showing evidence of severe diffuse 
degenerative changes at the transitional vertebra at the 
lumbosacral junction as well as diffuse disc space narrowing 
at multiple levels.  An essentially negative right wrist 
study was indicated.  Hand written notes indicate probable 
L5-S1 spondylolysis and degenerative joint disease of the 
trapezius.

A January 1991 VA outpatient treatment record includes a 
notation that the veteran was able to squat and walk on his 
heels and toes (with much difficulty) but was unable to bend 
forward.  He was coming regularly to physical therapy without 
meeting his rehabilitation goal.  Records from March 1991 
indicate continued complaints of neck, shoulder, low back and 
left hand pain.  The veteran evidenced difficulty raising his 
arms above 140 degrees and had only 130 degrees of abduction.  
His hand strength was poor.  He was also unable to bend 
forward.  

In May 1991, the Board remanded this case to the RO in order 
to have the veteran evaluated by a specialist in 
rheumatology.  Due to an unrelated medical procedure, the 
veteran was required to cancel his scheduled VA examination 
in July 1992.

In August 1991, the veteran complained of swollen joints and 
pain in his back and shoulders.  A September 1991 record 
includes diagnoses of probable spondylo-arthritis of the neck 
and lumbosacral myositis.  Physical therapy records in 
October and November 1991 include a notation of a limitation 
of neck motion, continuing shoulder and lumbosacral pain and 
knee pain and pain upon dorsiflexion of the ankles.  One 
October 1991 note indicates moderate neck and shoulder pain 
and severe low back pain.

A rheumatologist treated the veteran in 1990 and 1991 for 
complaints of neck pain.  The veteran also noted related 
ankle and knee pain with swelling and pain in the shoulder.  
In July 1990, this physician reported that the veteran had 
cervical osteoarthritis and a marked loss of motion.  There 
was evidence of recurrent asymmetric polygo-arthritis, most 
probably secondary to crystal induced inflammation.  The 
possibility of gout and pseudo-gout was noted.  It was 
indicated that during one episode the veteran manifested 
erythema, swelling tenderness and restricted motion of the 
right wrist.  There was evidence of bilateral shoulder pain 
probably secondary to tendinitis, left lateral epicondylitis, 
and knee pain with degenerative changes.  It was also 
indicated that the treatment was complicated by the veteran's 
use of Coumadin for atrial fibrillation and that his 
rheumatic condition interfered with his daily activities, 
with episodes occurring at frequent intervals and lasting for 
four to five days.  A July 1991 progress note included a 
diagnosis of rheumatism and severe cervical spondylosis.

According to VA medical records, the veteran noted neck pain 
in October 1992 as well as left shoulder pain and numbness in 
the toes.  He had normal range of motion and no upper or 
lower extremity weakness at that time.  There was evidence of 
moderate tenderness and muscle spasm in the upper back and 
neck area.  The diagnosis was cervical myositis.  The veteran 
continued physical therapy throughout January 1993.  Records 
in January 1993 indicate that the veteran had a normal range 
of motion and good strength in both shoulders.  In February 
1993, he noted good relief of neck and shoulder pain after 
physical therapy but that such relief was not permanent.  At 
that time, he had a normal range of motion and 75 percent of 
muscle strength.

In June 1994, the Board remanded this case once again in 
order to obtain a VA evaluation.  In April 1995, the veteran 
indicated to the RO that he could not travel because of his 
heart condition and therefore was unable to attend the VA 
examination.  The case was returned to the Board.  In June 
1995, the Board advised the veteran that he could submit a 
report from his private physician, which, if adequate, may be 
used to evaluate the degree of disability attributable to his 
rheumatoid arthritis.

In June 1996, the veteran was treated at the VA with 
complaints of arthritis in his right shoulder with pain.  The 
diagnosis was rheumatoid arthritis.  Additional medical 
records were obtained by the RO.  These records note sporadic 
treatment for the veteran's nonservice-connected disorders.  
An outpatient treatment record dated June 1996 indicates 
arthritis in the right shoulder and wrist.  Additional 
difficulties were noted.  

In October 1997, the Board once again remanded this case to 
the RO for additional development.  Specifically, the Board 
requested the following:

1. The RO should ensure that all 
additional, relevant records of VA and 
non-VA treatment or evaluation should be 
obtained and associated with the claims 
folder.

2.  The RO should again schedule the 
veteran for a comprehensive rheumatology 
examination.  If the veteran indicates 
that he is unable to travel to the VA 
Medical Center in San Juan, Puerto Rico, 
for such examination, the RO should then 
schedule a comprehensive rheumatology 
examination at the VA outpatient clinic 
in Mayaguez, where he has sought 
treatment for his rheumatoid complaints 
as recently as October 1996.  If such 
examination cannot be conducted at the VA 
outpatient clinic, the veteran should be 
afforded a fee basis examination by a 
specialist in rheumatology.  The claims 
folder and a separate copy of this remand 
must be provided to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  The RO should 
inform the veteran that the Board has 
determined that the examination is 
necessary to the disposition of his 
appeal and advise him that pursuant to 38 
C.F.R. 3.655 (1996) if he fails to report 
for such examination, without good cause, 
his claim shall be denied.  It is 
specifically noted that as of October 
1996, the veteran was capable of visiting 
the Mayaguez outpatient clinic.

Regardless of the circumstances of 
examination, the examining physician is 
requested, based on examination of the 
veteran and all indicated laboratory or 
other diagnostic studies, along with a 
review of the claims folder, to provide a 
detailed response to each of the 
following, with an explanation of 
supporting rationale for each conclusions 
expressed:

a) Is rheumatoid arthritis active or 
inactive?

i) If active, identify all joints 
affected, detailing the frequency 
and severity of exacerbations as 
well as any effects on the veteran's 
general health.

ii) If not active:

A.  Identify all residuals, 
specifically detailing the 
joints affected, setting out 
the ranges of active and 
passive motion of each joint in 
degrees and indicating the 
normal range of motion for each 
involved joint;

B.  Identify the presence and 
extent and/or absence of the 
following: evidenced painful 
motion or pain on use; atrophy; 
changes in skin temperature; 
weakness; fatigability or 
incoordination; and

C.  Provide a statement as to 
the overall degree of 
functional loss, if any, 
resulting from the residuals of 
rheumatoid arthritis.

In making the above determinations, the 
examining physician is specifically 
requested to specify symptoms and degrees 
of disability attributable solely to 
rheumatoid arthritis as opposed to other 
diagnoses of record such as gout, gouty 
arthritis, lumbar spondylo-arthrosis, 
lumbosacral strain, tendonitis of the 
shoulder, degenerative disc disease and 
cervical spondylosis, unless deemed to 
have been caused or permanently worsened 
by the rheumatoid arthritis.  The 
examiner should explain in detail any 
relationship between diagnosed rheumatoid 
arthritis and other existing 
musculoskeletal. diagnoses, providing the 
medical basis for concluding that such 
are related.

In December 1998, the RO requested the veteran to note any 
treatment by non-VA health care providers that have provided 
treatment for his service-connected rheumatoid arthritis.  
The veteran was asked to note the complete name and address 
of the dates of treatment.  No direct response was received 
from the veteran regarding this request for information.  
Nevertheless, additional outpatient treatment records were 
obtained.  These records continue to note treatment for the 
veteran's nonservice-connected disabilities. 

In a VA examination held in March 1999, the veteran noted 
joint pains in his arms and legs since the 1940's.  The 
veteran also referred to low back pain.  He referred to 
moderate pain on the right wrist, right hip and neck area.  
No other symptomatology was reported.  No symptomatology was 
specifically reported in the rest of the joints in the upper 
and lower extremities.  The veteran denied using any form of 
painkillers.  Within the last year, no rheumatologist or 
doctor had seen the veteran due to his arthritis condition.  
During the last year there had also been no hospitalizations 
due to acute inflammatory arthritis.  In addition, during 
last year, no emergency room visits due to acute rheumatoid 
arthritis were indicated.  The veteran noted that he receives 
Social Security Administration (SSA) benefits.  On his daily 
activities he referred to the droopy affects of his limbs 
after standing for a long period of time.  

On physical examination, there was no objective evidence of 
deformity, angulation, false motion, shortening, or 
intraarticular involvement in any joint in the upper and 
lower extremities.  There was no malunion, nonunion or false 
joints in the upper or lower extremities.  There was no 
tenderness to palpation in all joints in the upper and lower 
extremities.  A normal gait cycle was indicated.  No 
ankylosis was found.  There also was no objective evidence of 
drainage, edema, painful motion, weakness, redness or heat in 
all joints in the upper and lower extremities.  

Range of motion of the shoulders indicated abduction equaled 
to 120 degrees, flexion was at 100 degrees, external rotation 
was at 90 degrees, and internal rotation was at 45 degrees.  
Range of motion of the elbows indicated a flexion equaled to 
145 degrees and an extension of negative 5 degrees.  Range of 
motion of the wrists revealed a flexion equal to 65 degrees 
and extension of 70 degrees.  Range of motion of the knees 
indicated a flexion equal to 140 degrees and extension to 
zero degrees.  Range of motion of the ankles revealed a 
dorsal flexion equal to 10 degrees and a plantar flexion to 
35 degrees.  Range of motion of the hips indicated a flexion 
equal to 110 degrees, abduction to 20 degrees, adduction to 
20 degrees, rotation to 20 degrees, and extension to 30 
degrees.  There was no painful motion on the range of motion 
measured at that time.  The examiner specifically stated that 
these ranges of motion were within normal limits.  There was 
also no evidence of leg discrepancy. 

The veteran claimed a weight loss of 10 to 12 pounds during 
the last year.  The examiner reported that this was not 
documented in the record.  A bone survey to check the 
severity of the rheumatoid arthritis was ordered.  The 
arthritic bone survey performed that day found no 
radiographic evidence of rheumatoid arthritis.  

The veteran was diagnosed with rheumatoid arthritis and 
minimal arthritis of the hips, shoulders, knees, hands, feet 
and lumbar spine.  It was reported that the veteran's claims 
folder and service medical records had been reviewed 
carefully.  With respect to the specific instructions of the 
Board's most recent remand, it was indicated that the history 
and physical examination done at that time indicated that the 
veteran's rheumatoid arthritis was inactive.  It was 
specifically found that there was nondisabling mild 
limitation of motion on the shoulders in abduction to 
120 degrees (normal abduction was 180 degrees).  Internal 
rotation of 45 degrees (normal being 90 degrees), flexion of 
100 degrees (normal range of motion being 180 degrees), elbow 
extension to negative 5 degrees (normal range of motion being 
zero degrees), wrist flexion at 65 degrees (normal range of 
motion being 80 degrees), ankles dorsiflexion to 10 degrees 
(normal range of motion to 20 degrees), ankles plantar 
flexion to 35 degrees (normal range of motion being to 
45 degrees), hip flexion to 110 degrees (normal range of 
motion being to 125 degrees), hip abduction to 20 degrees 
(normal range of motion being to 45 degrees), hip adduction 
to 20 degrees (normal range of motion being to 25 degrees), 
hip rotation at 20 degrees (normal range of motion being to 
40 degrees), and external rotation to 60 degrees was 
reported.  He had normal range of motion in his shoulders 
with external rotation, elbows with flexion, wrist extension, 
and knees flexion and extension.  

There was no painful motion, no atrophy, no changes in skin, 
temperature, no weakness, no fatigability, and no 
incoordination found.  

The examiner stated, in pertinent part, that besides the 
"mild nondisabling" limitation of motion of the joints 
described, the veteran was functional and there was no 
overall degree of functional loss due to rheumatoid 
arthritis.  The arthritic bone survey done at the VA Medical 
Center (VAMC) indicated no evidence of gout and gouty 
arthritis or radiographic evidence of rheumatoid arthritis.  
It was indicated that the findings within the examiner's 
second diagnosis (the minimal arthritis of the hips, 
shoulders, knees, hands, feet, and lumbar spine) were due to 
the natural process of aging.  

In April 2001, the RO contacted the veteran and noted that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), was signed into law.  In April 2001, the RO 
contacted the veteran and informed him of what information or 
evidence the RO still needed from him, what he could do to 
help the RO with the Board's October 1997 remand, where to 
send this information or evidence, what VA's duty to assist 
the veteran was in this claim, and where the veteran could 
contact the RO if he needed assistance.  No response was 
received from the veteran regarding this letter.  In May 
2001, the veteran's representative specifically stated that 
the duty to assist had been complied with within this 
decision.  Accordingly, the case is ready for final Board 
review.  

Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the VCAA, contains extensive 
provisions modifying the adjudication of all pending claims.  
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  

This change in the law is applicable to all claims filed 
before the date of enactment and not yet final as of that 
date and is thus applicable to the instant appeal.  The VCAA 
requires that VA notify the veteran of the evidence necessary 
to substantiate his claim, requires VA to make reasonable 
efforts to assist a claimant in obtaining any and all 
evidence necessary to substantiate the claim and, under 
certain circumstances, requires examinations and the 
procurement of medical opinions.  

The Board finds that the development completed in this case 
satisfies the VCAA in every particular.  That is, the veteran 
and his representative have been informed on multiple 
occasions of the evidence necessary to substantiate this 
claim and have been provided the appropriate laws and 
regulations.  All known and identified evidence that can be 
obtained by the RO has been collected for review.  That is, 
the RO obtained the veteran's service medical records, all 
post-service medical reports identified, and the veteran was 
afforded a number of VA examinations.

In this case, the Board finds specifically that the VA has 
met the duty to assist the veteran in the development of 
facts pertinent to his claim.  The RO, in both substance and 
specifics, have met the requirements of all Board remands.  
Consequently, a fifth remand of this case is simply not 
warranted.  In this regard, the Board must note that the RO 
has clearly specifically considered the VCAA in this 
decision.  The recent letter to the veteran is clearly a 
direct response to the VCAA.  The Board must again state that 
it has remanded this case on no less than four separate 
occasions in order to assist the veteran in development of 
this claim.  

The Board has recently noted that the veteran is obtaining 
benefits from the SSA.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, while a SSA decision 
with regard to unemployability is not controlling for 
purposes of VA adjudications, the decision is "pertinent" 
to a determination of the veteran's ability to engage in 
substantially gainful employment.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  However, it must be stated that 
the veteran is well over the age of 65 and appears to be 
clearly receiving SSA benefits based on his age rather than 
his service-connected or nonservice-connected disabilities.  
In any event, there is no indication that SSA has records 
pertinent to this claim.  In such cases, the Court has 
recognized that a remand for additional development is not 
needed since there is no indication that pertinent evidence 
is outstanding.  See Brock v. Brown, 
10 Vet. App. 155 (1997).  The RO on numerous occasions has 
requested information regarding the veteran's treatment and 
the RO has obtained pertinent medical records on numerous 
occasions.  The Board must once again note that it has 
remanded this case on four separate occasions in order to 
assist the veteran in the development of his claim.  The 
veteran's own representative has conceded that the duty to 
assist has been complied with within this decision.  
Accordingly, the Board may proceed with the adjudication of 
this case.  

Disability evaluations are determined by the application of 
schedule ratings that is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's condition has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2000).  Under Diagnostic Code 
5002, rheumatoid arthritis as an active process with 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating warrants a 
100 percent disability evaluation.  Rheumatoid arthritis 
(atrophic) as an active process with less than the criteria 
for a 100 percent but with weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods warrants a 60 percent 
evaluation.  Symptom combinations productive of a definite 
impairment of health and objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year warrants a 40 percent evaluation.  One or 
more exacerbations of active rheumatoid arthritis in a "well 
established diagnosis" warrant a 20 percent evaluation.  

Regarding the chronic residuals of rheumatoid arthritis, the 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, are to be rated under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of the motion of a 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  The 
rating code specifically notes that the ratings for the 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002, the rating provider is to 
assign the higher possible evaluation.  

In this case, the critical issue is whether the veteran 
actually has any residuals associated with his rheumatoid 
arthritis.  In this regard, the Board has performed a 
detailed review of the veteran's record.  The Board has noted 
the indications of pain in several of the veteran's joints.  
The Board has also noted the July 1990 report of the 
rheumatologist.  However, the Board believes that the most 
probative examination of record is the March 1999 medical 
evaluation.  This report provides a detailed review of the 
veteran's condition, including specific studies.  Moreover, 
it was conducted in compliance with Board remand which 
provided direction in order to obtain adequate results for 
rating purposes.  In the opinion of the Board, the March 1999 
medical report is entitled to great probative weight.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (the Board is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so).   

Based on a review of the above, including, but not limited 
to, the veteran's complaints, the outpatient treatment 
records, and the medical reports of record, the Board finds 
that the evidence fails to support the conclusion that the 
veteran has active rheumatoid arthritis or any residuals 
associated with rheumatoid arthritis.  The medical evidence 
of record, rather than supporting the veteran's claim, 
supports its denial.  The VA medical report of March 1999 
clearly indicates that the veteran's rheumatoid arthritis is 
inactive.  A bone survey done during this evaluation found no 
radiographic evidence of rheumatoid arthritis.  With regard 
to the veteran's complaints of pain in several joints, the VA 
evaluator of March 1999 has clearly indicated that these 
difficulties are associated with minimal arthritis caused by 
the veteran's aging.  There is no medical evidence to support 
the conclusion that the veteran's difficulties are associated 
with the rheumatoid arthritis condition.

The Board has carefully considered the issue of whether it 
can distinguish between the veteran's service-connected 
rheumatoid arthritis and the veteran's difficulties due to 
the natural process of aging.  In this, and in other cases, 
only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board believes 
that the March 1999 VA report provides sufficient medical 
bases to distinguish between the veteran's service-connected 
condition or nonservice-connected disorders.  Detailed 
evaluation of the veteran's difficulties from that 
examination have clearly indicated that the veteran's 
rheumatoid arthritis is not the cause of his joint problem.  
Accordingly, an increased evaluation is clearly not 
warranted.  

Even if the Board were to associate some of the veteran's 
difficulties with the joints with his service-connected 
rheumatoid arthritis, the Board must find that these 
difficulties would not provide a basis on which to allow a 
greater than 20 percent evaluation for his service-connected 
disorder.  The March 1999 VA examination noted the "mild 
nondisabling" limitation of motion of the joints and also 
stated that the veteran was functional and that there was 
"no over all degree of functional loss due to" rheumatoid 
arthritis.  This clearly does not support the conclusion that 
the veteran warrants a greater than 20 percent evaluation for 
his service-connected disability.  38 C.F.R. § 4.71a.  Once 
again, the Board must find that this medical opinion is 
entitled to great probative weight.  Wood v. Derwinski, 
1 Vet. App. 190 (1991) (it is the Board's duty to determine 
the credibility and weight of evidence).  

The outpatient treatment records and medical reports that 
indicate difficulties associated with the veteran's 
rheumatoid arthritis, in the opinion of the Board, are 
entitled to less probative weight than this medical opinion.  
The outpatient treatment records that note the veteran's 
difficulties with arthritis do not clearly distinguish 
between the veteran's service-connected and 
nonservice-connected disorders.  Further, they appear 
entirely based on the veteran's subjective complaints.  The 
March 1999 VA examination provides a detailed report that 
distinguishes between the service-connected and 
nonservice-connected disabilities.  Outpatient treatment 
records and the medical report of July 1990 do not provide 
such an analysis.  Accordingly, the Board finds that these 
records are outweighed by the 1999 VA examination report and 
do not supply a basis to award the veteran an increased 
evaluation.  

With respect to evaluating any chronic residuals, testimony 
has been offered regarding various joint pains.  However, 
neither the veteran or his representative is qualified, as 
lay persons, to offer a medical diagnosis when a matter 
requires medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Simply stated, the veteran is 
not competent to associate his joint pain with a rheumatoid 
arthritic condition that began in World War II.  The 
competent medical evidence of greatest weight, the report of 
1999, associates the veteran's joint pain with his age and 
not his rheumatoid arthritic condition.  In sum, the medical 
evidence of record does not support an increased evaluation 
for the service-connected disability.  

In this case, the Board finds that the probative evidence 
supports the conclusion that none of the veteran's joints are 
limited by his service-connected rheumatoid arthritis.  As 
noted above, when limitation of motion of a specific joint or 
joints is noncompensable under the diagnostic codes, a rating 
of 10 percent is for application for each major joint or 
group of minor joints affected by limitation of motion (to be 
combined, not added, under Diagnostic Code 5002).  However, 
the regulation also specifically states that the limitation 
of motion must be objectively confirmed by such findings as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  In this case, there is no objective evidence that 
the Board has found to be credible indicating swelling, 
muscle spasm, or satisfactory evidence of painful motion that 
is now associated with the veteran's service-connected 
condition (as opposed to his nonservice connected 
disabilities).  In fact, the competent and probative medical 
evidence of record clearly supports the determination that 
the veteran's difficulties are associated with his 
nonservice-connected aging process, not the service-connected 
rheumatoid arthritis.  Accordingly, multiple findings of 
10 percent disability evaluations for the veteran's 
nonservice-connected joint pains are not appropriate.  

For the aforementioned reasons, the Board finds a 
preponderance of the evidence is against the claim for an 
increased evaluation for service-connected rheumatoid 
arthritis beyond 20 percent.  


ORDER

An increased rating for rheumatoid arthritis is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

